DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 2, drawn to an edible vaccine comprising a transgenic eukaryotic microalga, the microalga comprising an expression cassette comprising at least one polynucleotide encoding an exogenous antigen, wherein the exogenous is localized within the endoplasmic reticulum (ER) and the expression cassette comprises a polynucleotide encoding an ER targeting peptide, classified in C07K 2319/02, for example
II. Claims 4 and 11, drawn to an edible vaccine comprising a transgenic eukaryotic microalga, the microalga comprising an expression cassette comprising at least one polynucleotide encoding an exogenous antigen, wherein the vaccine comprises an intervening organism that ingested the transgenic microalgae, including wherein the vaccine further comprises edible diluents, excipients, or carriers, classified in A61K 2039/542, for example.
III. Claims 5 and 6, drawn to an edible vaccine comprising a transgenic eukaryotic microalga, the microalga comprising an expression cassette comprising at least one polynucleotide encoding an exogenous antigen, wherein the antigen is from a pathogen that causes a disease in a target subject that is a fish and the pathogen is selected from the group consisting of Streptococcus iniae, Streptococcus agalactiae, Betanodavirus, and infectious salmon anemia virus, classified in A61K 39/12, for example.
IV. Claims 5 and 7, drawn to an edible vaccine comprising a transgenic eukaryotic microalga, the microalga comprising an expression cassette comprising at least one polynucleotide encoding an exogenous antigen, wherein the antigen is from a pathogen that causes a disease in poultry and the pathogen is Salmonella enterica, classified in A61K 39/0275, for example.
V. Claim 12, drawn to a method for oral delivery of an antigen by orally administering to a subject an edible vaccine comprising a transgenic eukaryotic microalga, the microalga comprising an expression cassette comprising at least one polynucleotide encoding an exogenous antigen, classified in C12N 15/8258, for example.
VI. Claim 13, drawn to a method for oral delivery of an antigen by orally administering to an intervening organism an edible vaccine comprising a transgenic eukaryotic microalga, the microalga comprising an expression cassette comprising at least one polynucleotide encoding an exogenous antigen, and orally administering to an animal subject an effective amount of the intervening organism, classified in A61K 36/00, for example.
VII. Claims 15 and 18, drawn to an edible vaccine comprising a transgenic eukaryotic microalga comprising an expression cassette encoding an exogenous antigen and a vacuolar targeting peptide having an amino acid sequence at least 90% homologous to SEQ ID NO: 1 or 9, wherein the vaccine comprises an intervening organism that ingested the transgenic microalgae, including a composition comprising the vaccine and edible diluents, excipients, or carriers, classified in C07K 2319/01, for example.
. Claim 16, drawn to an edible vaccine comprising a transgenic eukaryotic microalga comprising an expression cassette encoding an exogenous antigen and a vacuolar targeting peptide having an amino acid sequence at least 90% homologous to SEQ ID NO: 1 or 9, wherein the antigen is from a pathogen that causes a disease in fish or poultry, classified in A61K 2039/552, for example.
Claims 14 and 17 link the inventions of Groups VII and VIII
	IX. Claim 19, drawn to a method for oral delivery of an antigen by orally administering to a subject an effective amount of an edible vaccine comprising a transgenic eukaryotic microalga comprising an expression cassette encoding an exogenous antigen and a vacuolar targeting peptide having an amino acid sequence at least 90% homologous to SEQ ID NO: 1 or 9, classified in A61K 2039/541, for example.
	X. Claim 20, drawn to a method for oral delivery of an antigen by orally administering to an intervening organism an edible vaccine comprising a transgenic eukaryotic microalga comprising an expression cassette encoding an exogenous antigen and a vacuolar targeting peptide having an amino acid sequence at least 90% homologous to SEQ ID NO: 1 or 9, and orally administering to a target animal subject an effective amount of the intervening organism, classified in A61K 2039/54, for example.
Claims 1, 3 and 8-10 link the inventions of Groups I-IV, VII, and VIII

Linking Claims
Claims 14 and 17 link the inventions of group VII and group VIII; and claims 1, 3, and 8-10 link the inventions of groups I-IV, VII, and VIII.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claims.  Upon the allowance of the linking claims, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise including all the limitations of the allowable linking claims will be entitled to examination in the instant application.  Applicants are advised that if any such claims depending from or including all the limitations of the allowable linking claims are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant applications.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP 804.01.

How Inventions Are Distinct
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because invention I requires the antigen to be targeted to the ER of the algae cell whereas invention II requires that the algal cell is consumed by an intervening organism and the vaccine comprises the intervening organism.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because invention I requires the antigen to be targeted to the ER of the algae cell whereas invention III requires that antigen is directed to a pathogen that causes disease in a fish.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because invention I requires the antigen to be targeted to the ER of the algae cell whereas invention IV requires that antigen is directed to a pathogen that causes disease in poultry.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of the product of invention I can be used in a materially different process, for example, it could be used for administering to an intervening organism (as claimed in invention VI) rather than administering directly to the subject in need.
Inventions I and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of invention I can be used in a materially different process, for example, it could be used for administering directly to a subject in need (as claimed in invention V) rather than administering to an intervening organism.
Inventions I and VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because invention I requires the antigen to be targeted to the ER of the algae cell whereas invention VII requires the antigen to be targeted to the vacuole.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design because invention I requires the antigen to be targeted to the ER of the algae cell whereas invention VIII requires the antigen to be targeted to the vacuole.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IX are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the vaccine of invention I is neither used in nor made by the process of invention IX because the process of invention IX utilizes a vaccine that is targeted to the vacuole rather than being targeted to the ER. 
Inventions I and X are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the vaccine of invention I is neither used in nor made by the process of invention X because the process of invention X utilizes a vaccine that is targeted to the vacuole rather than being targeted to the ER. 
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as have a materially different design because invention II requires the vaccine to comprise an intervening organism that has ingested the algae whereas invention III requires that antigen is directed to a pathogen that causes disease in a fish.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because invention II requires the vaccine to comprise an intervening organism that has ingested the algae whereas invention IV requires that antigen is directed to a pathogen that causes disease in poultry.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the process of invention V does not utilize an intervening organism, rather the process administers the algal cell directed to the subject in need.
Inventions II and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially the product of invention II can be used in a materially different process, for example, it could be used for administering directly to the subject in need without first administering the algal cell to an intervening organism, because the product of invention II is already contained in an intervening organism.
Inventions II and VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because invention II requires the antigen to be targeted to the ER of the algae cell whereas invention VII requires the antigen to be targeted to the vacuole.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because invention II requires the antigen to be targeted to the ER of the algae cell whereas invention VIII requires the antigen to be targeted to the vacuole.  Furthermore, the inventions as claimed do not 
Inventions II and IX are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the vaccine of invention II is neither used in nor made by the process of invention IX because the process of invention IX utilizes a vaccine that is targeted to the vacuole rather than being targeted to the ER. 
Inventions II and X are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the vaccine of invention II is neither used in nor made by the process of invention X because the process of invention X utilizes a vaccine that is targeted to the vacuole rather than being targeted to the ER. 
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because invention III requires the antigen is directed to a pathogen that causes disease in fish whereas invention IV requires that antigen is directed to a pathogen that causes disease in poultry.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
III and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of invention III can be used in a materially different process, for example, it could be used for administering to an intervening organism (as claimed in invention VI) rather than administering directly to the subject in need.
Inventions III and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of invention III can be used in a materially different process, for example, it could be used for administering directly to a subject in need (as claimed in invention V) rather than administering to an intervening organism.
Inventions III and VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because invention III requires the antigen to be targeted to the ER of the algae cell whereas invention VII requires the antigen to be targeted to the vacuole.  Furthermore, the inventions as claimed do not 
Inventions III and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because invention III requires the antigen to be targeted to the ER of the algae cell whereas invention VIII requires the antigen to be targeted to the vacuole.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IX are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the vaccine of invention III is neither used in nor made by the process of invention IX because the process of invention IX utilizes a vaccine that is targeted to the vacuole rather than being targeted to the ER. 
Inventions III and X are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the vaccine of invention III is neither used in nor made by the process of invention X because the process of invention X utilizes a vaccine that is targeted to the vacuole rather than being targeted to the ER. 
IV and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of invention IV can be used in a materially different process, for example, it could be used for administering to an intervening organism (as claimed in invention VI) rather than administering directly to the subject in need.
Inventions IV and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of invention IV can be used in a materially different process, for example, it could be used for administering directly to a subject in need (as claimed in invention V) rather than administering to an intervening organism.
Inventions IV and VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because invention IV requires the antigen to be targeted to the ER of the algae cell whereas invention VII requires the antigen to be targeted to the vacuole.  Furthermore, the inventions as claimed do not 
Inventions IV and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because invention IV requires the antigen to be targeted to the ER of the algae cell whereas invention VIII requires the antigen to be targeted to the vacuole.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and IX are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the vaccine of invention IV is neither used in nor made by the process of invention IX because the process of invention IX utilizes a vaccine that is targeted to the vacuole rather than being targeted to the ER. 
Inventions IV and X are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the vaccine of invention IV is neither used in nor made by the process of invention X because the process of invention X utilizes a vaccine that is targeted to the vacuole rather than being targeted to the ER. 
V and VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because the process of invention V administers the vaccine directly to a subject in need whereas the process of invention VI administers the vaccine to an intervening organism and subsequently administers the intervening organism to the subject.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VII and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the vaccine of invention VII is neither used in nor made by the process of invention V because the process of invention V utilizes a vaccine that is targeted to the ER rather than being targeted to the vacuole. 
Inventions VIII and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the vaccine of invention VIII is neither used in nor made by the process of invention V because the process of invention V utilizes a vaccine that is targeted to the ER rather than being targeted to the vacuole. 
V and IX are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because the process of invention V administers a vaccine that is targeted to the ER whereas the process of invention IX administers a vaccine that is targeted to the vacuole.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and X are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because the process of invention V administers a vaccine that is targeted to the ER whereas the process of invention X administers a vaccine that is targeted to the vacuole.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VII and VI are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the vaccine of invention VII is neither used in nor made by the process of invention VI . 
Inventions VIII and VI are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the vaccine of invention VIII is neither used in nor made by the process of invention VI because the process of invention VI utilizes a vaccine that is targeted to the ER rather than being targeted to the vacuole. 
Inventions VI and IX are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because the process of invention VI administers a vaccine that is targeted to the ER whereas the process of invention IX administers a vaccine that is targeted to the vacuole.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI and X are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because the process of .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VIII and VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because invention VIII requires the antigen to be directed to a vacuole and administered to a fish or a poultry whereas invention VII requires that the algal cell is consumed by an intervening organism and the vaccine comprises the intervening organism.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VII and IX are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the process of invention IX does not utilize an intervening organism, rather the process administers the algal cell directed to the subject in need.
Inventions VII and X are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different the product of invention VII can be used in a materially different process, for example, it could be used for administering directly to the subject in need without first administering the algal cell to an intervening organism, because the product of invention VII is already contained in an intervening organism.
Inventions VIII and IX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of invention VIII can be used in a materially different process, for example, it could be used for administering to an intervening organism (as claimed in invention X) rather than administering directly to the subject in need.
Inventions VIII and X are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of invention VIII can be used in a materially different process, for example, it could be used for administering directly to a subject in need (as claimed in invention IX) rather than administering to an intervening organism.
Inventions IX and X are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the have a materially different design because the process of invention IX administers the vaccine directly to a subject in need whereas the process of invention X administers the vaccine to an intervening organism and subsequently administers the intervening organism to the subject.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Potential for Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/ Primary Examiner, Art Unit 1662